DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.
	This application is a continuation of the U.S. application Ser. No. 17/193,605, filed on Mar. 5, 2021, which is a continuation of International Patent Application No. PCT/IB2019/057569, filed on Sep. 9, 2019 which claims the priority to and benefits of International Application No. PCT/CN2018/104723, filed on Sep. 8, 2018. All of the aforementioned patent applications are hereby incorporated by reference in their entireties.


Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 05/03/2022 and 07/15/2022. The submissions are in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a video unit in claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 2-9, 15, and 19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 2-9, 15, and 19 fail to specifically point out and describe the claimed subject matter of the parameter(s) such as Prec, PredPrec of the equation (for example, Prec = Precision, etc.). It appears that claims 2-9, 15, and 19 are indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US2018/0359483A1) (hereinafter Chen).
	Regarding claim 1, Chen discloses a method of processing video data (e.g. see abstract; Fig. 1) comprising: 	
	constructing, during performing a conversion between a video unit in an affine video coding mode and a bitstream thereof (e.g. see Figs. 9-10, 14B, paragraphs 0157-0160: affine motion model), a list of control point motion vector predictors using a precision that is same as a precision (e.g. see paragraphs 0170, 0171, 0230: MV precision) used for a signaled control point motion vector difference of the video unit (e.g. see Figs. 9-10, paragraphs 0158-0161: control point motion vectors; also see Figs. 11-14B, paragraphs 0162, 0163, 0166); 
	wherein a precision of a motion vector related to a neighboring video unit is modified to the precision used for the signaled control point motion vector difference (e.g. see paragraphs 0170, 0171, 0230: precision for MVD), prior to being used as a motion vector predictor in the list of control point motion vector predictors (e.g. see Figs. 9-10, paragraphs 0158-0161: control point motion vectors; also see Figs. 11-14B, paragraphs 0162, 0163, 0166); and 
	performing the conversion using the list of control point motion vector predictors (e.g. see Figs. 9-10, paragraphs 0158-0161: control point motion vectors; also see Figs. 11-14B, paragraphs 0162, 0163, 0166), wherein indication of usage of different precisions of multiple control point motion vector differences of the video unit (e.g. see paragraphs 0170, 0171, 0230: precision for MVD) is selectively signaled in the bitstream of the video unit based at least when one or more conditions are met (e.g. see paragraphs 0007, 0009, 0054: MVD signaled in a bitstream; also see paragraphs 0166, 0178).
	Regarding claim 10, Chen discloses the method of claim 1, wherein the indication of the usage is signaled implicitly or explicitly in one or more of the following: a sequence parameter set (SPS), a sequence header, a video parameter set (VPS), a picture parameter set (PSP), a slice header, a picture header (e.g. see paragraph 0155, 0214: CU, sequence parameter set, SPS, PPS, and header; paragraphs 0103, 0115, 0116: slice header), a coding tree unit (CTU), a coding unit (CU), a group of CTU rows, or a group of CU rows (e.g. see paragraphs 0092, 0104, 0199: CTU, CTU row).
	Regarding claim 11, Chen discloses the method of claim 1, wherein the one or more conditions relate to at least one of: a size of the video unit (e.g. see paragraphs 0074, 0076, 0078, 0080: sizes of video units such as CTB, PU, CU; paragraphs 0099, 0110, 0247: video unit such as PU), a shape of the video unit, a coding mode associated with the video unit, a number of affine parameters associated with the video unit, a slice type associated with the video unit, or a number of temporal layers associated with the video unit (e.g. see paragraphs 0078, 0080: shapes of the video unit; paragraphs 0056, 0102-0104: temporal motion vector or layer).
	Regarding claim 12, Chen discloses the method of claim 1, wherein the conversion comprises: encoding the video unit into the bitstream representation (e.g. see Fig. 1, paragraphs 0072, 0073, 0088: video encoder 20 and representation of the pictures of video data).
	Regarding claim 13, Chen discloses the method of claim 1, wherein the conversion comprises: decoding the video unit from the bitstream representation (e.g. see Fig. 1, paragraphs 0089-0091: video decoder 30 and representation of the pictures of video data).
	Regarding claim 14, this claim is an apparatus claim of a method version as applied to claim 1 above, wherein the apparatus performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Chen discloses apparatus for coding (see Figs. 1, 24-25), a processor (paragraphs 0061, 0068), and memory or storage device (see Fig. 1, paragraphs 0063, 0065, 0241).
	Regarding claim 16, it contains the limitations of claims 12 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 13 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, this claim is a non-transitory computer-readable storage medium claim of a method version as applied to claim 1 above, wherein the non-transitory computer-readable storage medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Chen discloses apparatus for coding (see Figs. 1, 24-25), a processor (paragraphs 0061, 0068), and memory or storage device (see Fig. 1, paragraphs 0063, 0065, 0241).
	Regarding claim 20, this claim is a non-transitory computer-readable storage medium claim of a method version as applied to claim 1 above, wherein the non-transitory computer-readable storage medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Chen discloses apparatus for coding (see Figs. 1, 24-25), a processor (paragraphs 0061, 0068), and memory or storage device (see Fig. 1, paragraphs 0063, 0065, 0241).

Allowable subject matter
11.	Claim 2-9, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486